Wbisht, J.
The general rule may be stated thus: Interest, whether due by express contract or given as damages by the law, is due according to the rate allowed by the law of the place where the contract is made; and this for the reason that if not otherwise indicated, it will be presumed that the contract ivas to be performed there. But if the contract is made with reference to the laws of another country, and to be performed there, interest is to be calculated according to the law of the place of performance, unless it is otherwise stipulated in the contract. (1 Am. L. C. 519, and case^ there cited.) If the rate of interest in the place of the contract differs from that in the State where it is to be performed, it is competent for the parties to stipulate for the rate of interest in either locality, and thus by their own contract determine which law shall govern this incident thereof. Peck v. Mayo, 14 Verm. 33; Parson’s Mercantile Law, 321.
*3In this case the parties did expressly stipulate by their contract for the rate of interest allowed by our statute, and the demurrer to the answer wras therefore properly sustained.
-Judgment affirmed.